Marshall, CJ.
(concurring, with whom Spina, J., joins). On or about March 1, 2008, Danielle McDonald, the sole legal parent of her five month old son, moved from Massachusetts to upstate New York, to be closer to her mother and stepfather in a community she felt would be more affordable. Approximately nine months later, after the mother had found housing and part-time employment in her new domicil, a judge in the Probate and Family Court ordered the child returned to Massachusetts on a judgment establishing Stephen Smith’s paternity. There was no question that the mother, who retained sole physical custody of the child, was a fit, indeed a good, parent. There was no question that the father had had minimal contact with the child since February, 2008.
This appeal arises, as the court rightly concludes, because the judge impermissibly ruled, for reasons that were irrelevant under the paternity statute, G. L. c. 209C, that the mother needed the court’s or the putative father’s permission before she could relocate with the child to New York. See ante at 550. As a result of the judge’s disregard of the paternity statute, what should have been a routine custody and visitation matter under G. L. c. 209C, § 10, became a prolonged, expensive, and stressful legal ordeal for the parties and significantly disrupted the child’s stability. I concur in today’s decision vacating the judgment, but write separately to clarify the analytical underpinnings of the court’s holding.
This matter begins and ends with statutory interpretation. The paternity statute, which governs here, furthers the Legislature’s expressed intent that nonmarital children be “entitled to the same rights and protections of the law as all other children,” G. L. c. 209C, § 1, while simultaneously recognizing that, as a *557matter of law, married and unmarried parents are not similarly situated. Among other things, the statute makes unmistakably clear that the mother is the sole legal parent of a nonmarital child from the moment of the child’s birth until the establishment of the putative father as a legal parent, which in this case did not occur until the child was ten months old. See G. L. c. 209C, § 10 (¿>) (“Prior to or in the absence of an adjudication or voluntary acknowledgment of paternity, the mother shall have custody of a child bom out of wedlock” [emphasis added]).1 The statute places on a putative father who wishes to exercise parental rights the obligation to take affirmative steps to establish paternity. G. L. c. 209C, § 2. This obligation pertains regardless of whether the mother has told a man that he “is” the father of the child, has accepted money from him as “child support,” or has in any other manner represented to the man that he is the father.
Here, the critical and determining fact before the judge, and before us, in applying the provisions of the paternity statute is that the mother, an unquestionably fit parent, moved to New York with the child at a time when, as the child’s only legal parent, she was free to do so without the court’s or the putative father’s permission, even if the move disrupted arrangements she had previously made for visitation between the child and the putative father. At the time she relocated with the child, neither the putative father nor the Commonwealth had any legal authority to interfere with or review the mother’s decision. These facts should have been enough to put an end to the father’s legal quest to force the mother to return with the child to Massachusetts. Once it was established that the mother had relocated prior to an adjudication of paternity, the judge had no grounds to examine the reasons for or sincerity of the mother’s move. After paternity was established, the judge was obligated to take as a given that the mother and the child resided 400 miles apart from, and in another State than, the father, and to fashion custody and visitation orders pursuant to the three factors set out in G. L. c. 209C, § 10 (a), again respecting and not *558disturbing the mother’s decision to relocate. See Custody of Kali, 439 Mass. 834, 843 (2003) (“If the parenting arrangement in which a child has lived is satisfactory and is reasonably capable of preservation, it is ordinarily in the child’s best interests to maintain that arrangement, and contrary to the child’s best interest to disrupt it. Stability is itself of enormous benefit to a child, and any unnecessary tampering with the status quo simply increases the risk of harm to the child”). Seen in light of the mother’s legitimate New York residence and the provisions of G. L. c. 209C, § 10 (a), the distance separating the parties had relevance only as a factor in devising a reasonable long-distance visitation order, a type of order with which our Probate and Family Court judges are familiar and competent to fashion.
The judge, however, as the court details, failed to follow the statutory scheme. See ante at 550. She made impermissible findings concerning the mother’s reasons for moving to another State with the child2; she made irrelevant findings about the mother’s choices in caring for the child3; and she made findings about the importance of the child bonding with the father that privileged a need to bond over the child’s need for stability.4 See id. at 542-543. The judge then analyzed these impermissible and irrelevant findings under the “real advantage” test set *559out in Yannas v. Frondistou-Yannas, 395 Mass. 704, 711-712 (1985) (Yannas) to conclude that the mother “failed to articulate a sincere, good reason for relocation.” Id. at 543. The Yannas factors apply to prevent one legal parent from unilaterally relocating with a child to another jurisdiction, thereby affecting the parental rights of the other legal parent. That analysis is triggered only where the rights of two legal parents have been established prior to removal or attempted removal of the child from Massachusetts. See, e.g., Wakefield v. Hegarty, 67 Mass. App. Ct. 772, 775-776 (2006) (applying Yannas test where paternity of unmarried father had previously been established and mother had not yet relocated). In such circumstances, not present in this case, maintaining the status quo strikes an appropriate balance among the interests of all family members involved. See Yannas, supra at 712 (in considering request under G. L. c. 208, § 30, to move child to another jurisdiction, “[ejvery person, parent and child, has an interest to be considered”). This is not a removal case, and Yannas is inapposite. Neither the judge nor the parties has cited to a single case, from any jurisdiction (and I am not aware of any from my own investigation), that gives a judge authority to pull a parent and child unwillingly back to a State where the parent had a prior and unilateral right to leave.
The court concludes, and I concur, that the judge had no authority to issue an order during the pendency of litigation for the child (and hence the mother) to move back to Massachusetts. See ante at 550. As the court acknowledges, a person having sole parental rights is “free to move with the child wherever she wishe[s].” Id. at 549-550. As a matter of law, it should make no difference to a parent’s freedom to relocate that another party subsequently files to establish parental rights. See G. L. c. 209C, § 10 (a), (b). There is no statutory basis or reason in fairness for the mother to remain in Massachusetts on the filing of a complaint for paternity, which may be filed for any number of extraneous reasons and may be denied. See Paternity of Cheryl, 434 Mass. 23, 32 (2001) (“A man may acknowledge paternity for a variety of reasons, and we cannot assume that biology is the sole impetus in every case”). The paternity of a nonmarital child is not certain and is not infrequently in dispute. *560In contrast, the motherhood of a nonmarital child is established at birth. We may presume that the Legislature took these elementary facts into account in crafting a statutory scheme that gives primacy to the stability of a nonmarital child by vesting sole legal parentage in the mother unless and until there has issued a legal determination of paternity or a voluntary acknowledgment of paternity. The Legislature’s policy choices may mean that a responsible and well-meaning litigant like the plaintiff in this case is disadvantaged where he elects not to establish paternity upon or soon after the birth of the child. Our role, however, is to faithfully construe the statute.
I concur that the judgment must be vacated and the case remanded to the Probate and Family Court for further proceedings as to custody and visitation in light of the “special exception” set out by the court. Ante at 555.

The paternity statute further provides that “the mother shall continue to have custody after an adjudication of paternity or voluntary acknowledgment of parentage” (emphasis added) unless and until a court orders otherwise. G. L. c. 209C, § 10 (b).


Among other things, the judge concluded that the mother “has failed to demonstrate why permitting her leave to remain in New York would be in her best interest. . . . Defendant testified that ordering her to move back to Massachusetts would inflict a significant financial burden on her. While the Court recognizes Defendant may be affected by being ordered to move back to Massachusetts, the problem is one of her own creation. Defendant cavalierly made the decision to move to New York without taking into account the rights of the Plaintiff or Child in having a relationship with one another. ...”


The judge found that the mother’s “move to New York was clearly to deprive the [father] of developing a relationship with Child. ...” She further found that the mother “has produced no evidence which would show that the move to New York would be advantageous to Child’s quality of life. ...”


The judge credited the testimony of the father’s expert that “[w]here parents live apart, for proper bonding to occur, it is optimal for the noncustodial parent to have frequent and regular contact with the child. . . . that there has been insufficient frequency and duration of contact between [the father] and Child for bonding to have occurred since the time of birth . . . [and that] the frequency and duration of [the father’s] contact with Child remains inadequate with Child living approximately 400 miles away.” The judge also found that health insurance for the child would be less expensive in Massachusetts than in New York.